DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 15 October 2021 has been entered in full.  Claims 1-77, 84, 95, and 96 are canceled.  Claims 78-83, 85-94, and 97-103 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claim 78 for informalities as set forth at p. 3 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended claim (received 15 October 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78-83 and 85-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant’s arguments (pp. 6-29, remarks received 15 October 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the new claim limitations wherein the functional limitation of interfering with sclerostin’s ability to bind LRP is now deleted in independent claim 78.  Applicant urges that the examiner’s concern that the Amgen antibodies were not known to interfere with sclerostin’s ability to bind LRP is now rendered moot.  Applicant contends that since the Amgen antibodies were shown to bind at least one sclerostin protein and affect bone matrix density in an animal model as conceded by the examiner in previous Office actions, the Amgen antibodies provide a representative number of species as currently claimed.  
This has been fully considered but is not found to be persuasive.  First, it is noted that new claim 97, dependent from claim 78, adds back the limitation that the antibody interferes with sclerostin’s ability to bind LRP.  Secondly, the examiner respectfully disagrees with the assertion that Amgen’s six antibodies are representative of the enormous genus being claimed, which is only defined in terms function (an explicit limitation that the antibodies bind sclerostin, and an implicit limitation that the antibodies antagonize sclerostin in some way so as to promote bone growth).

At pp. 7-29, Applicant mostly repeats arguments made in the Appeal Brief of 29 January 2021 nearly word-for-word.  These arguments have already been addressed in the previous Office action (mailed 15 April 2021) at pp. 10-28.  Accordingly, the arguments have been fully considered but are not found to be persuasive for the reasons set forth in the previous Office action. 
Applicant presents a new argument beginning at p. 16, line 3, that the examiner has not cited a single statute, regulation, case, or authority as to the relevant of the alleged “key facts” of old age and for-sale status of representative species with respect to a specification providing written description support under Section 112.  This has been fully considered but is not found to be persuasive.  Case law has long held that “[i]nformation which is well known in the art need not be described in detail in the specification” (see MPEP § 2163(II)(A)(2) and Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986).  Facts such as how long species of a recited genus were known in the art or were for sale constitute evidence of a genus being well known in the art.  In the instant case many structurally diverse species of antiresorptive agents have been known in the art and for sale.
Also at p. 16, Applicant takes issue with the previous Office action’s statement that there is a small degree of overlap in CDR sequences and that all of the antibodies act via binding sclerostin.  Applicant urges that this comment is off-point since the claims define a genus of antibodies all having the function of binding sclerostin.  This 
  At p. 17 of the remarks, Applicant argues that the examiner’s point that the antiresorptive agent species are more structurally diverse than the antibody species is flawed.  Specifically, Applicant urges that the claimed genus of antiresorptives encompass peptide and small organic structures, and thus examples of each are described.  Applicant contends that the claimed genus of sclerostin-binding antibodies by definition will not encompass such divergent structures as small organics and peptides.  Applicant concludes that a representative number of species of antibodies has been described to support adequate written description of the claimed genus of sclerostin-binding antibodies.  This has been fully considered but is not found to be persuasive.  The fact remains that there were many more species of antiresorptive agents described in the specification and known in the prior art supporting that claimed genus when compared to the six species corresponding to the claimed antibody genus.  As stated in the previous Office action, there was no error in reaching a different conclusion regarding adequate written description under 35 U.S.C. 112 regarding the two genera recited in the claims, since the facts associated with the two genera are so different.  The two genera were treated the same under 35 U.S.C. 112, but the facts supported different conclusions regarding the two genera.
Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021).  In this case, the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies as well as an insufficient number of representative species, and thus the claims are properly rejected for lack of adequate written description.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) US 8,178,099B2:

	Applicant indicates (p. 29, remarks received 15 October 2021) that the filing of a terminal disclaimer will be considered when the claims are otherwise found allowable.
	Accordingly, the rejection is maintained and held in abeyance.

2) US 8,877,196 B2:
	Claims 78-83, 85-94, and 97-103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,877,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons of record.
Applicant indicates (p. 29, remarks received 15 October 2021) that the filing of a terminal disclaimer will be considered when the claims are otherwise found allowable.
	Accordingly, the rejection is maintained and held in abeyance.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 December 2021